Citation Nr: 1113878	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  04-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to July 1982 and July 1983 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in October 2009 for further development and adjudicative action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the January 2011 supplemental statement of the case (SSOC) that continued the denial of the claim for IBS was returned to the Board by the AMC.  Although the AMC did not return the envelope the SSOC was mailed in, the Board assumes that the SSOC was returned as undeliverable, as it was sent to an incorrect address.  In this regard, the Board notes that the October 2009 Board remand was returned as undeliverable and was resent with the February 2010 VCAA letter, which utilized a new address.  Unfortunately, the January 2011 SSOC was sent to the incorrect October 2009 address rather than the updated February 2010 address.  Thus, the Veteran must be resent the January 2011 SSOC to his updated address.

The Board's October 2009 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  


Accordingly, the case is REMANDED for the following action:

The RO/AMC should send a copy of the January 2011 Supplemental Statement of the Case to the Veteran at the address to which the February 2010 VCAA letter was delivered.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


